Judgment, Supreme Court, New York County (Bonnie G. Wittner, J.), rendered April 28, 2006, convicting defendant, upon his plea of guilty, of assault in the first degree, and sentencing him to a term of five years, unanimously affirmed.
*307The court properly exercised its discretion in denying defendant’s request for youthful offender treatment (see People v Drayton, 39 NY2d 580, 584 [1976]), given the seriousness of the crime, which involved a nearly fatal stabbing. Concur— Marlow, J.P., Nardelli, Williams and McGuire, JJ.